

104 HR 788 IH: To extend the authorization for Augusta Canal National Heritage Area.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 788IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Allen introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for Augusta Canal National Heritage Area.1.Authorization Extension for Augusta Canal National Heritage AreaSection 310 of division II of Public Law 104–333 (16 U.S.C. 461 note; 110 Stat. 4252) is amended by striking 2021 and inserting 2036.